 564DECISIONSOF NATIONALLABOR RELATIONS BOARDThomas Mezger,d/b/a Farmers Grain ElevatorandJames Rodriguez.Case 20-CA-10929DECISIONSTATEMENT OF THE CASEOctober 21, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, AND WALTHEROn July 21, 1976, Administrative Law Judge RogerB. Holmes issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief, and the General Counsel filedcross-exceptions and a brief in support of the Deci-sion of the Administrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Thomas Mezger, d/b/aFarmersGrain Elevator,Dufour,California,hisagents, successors, and assigns, shall take the actionset forth in the said recommended Order.iThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless theclear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products, Inc,91NLRB 544 (1950), enfd 188 F 2d 362 (CA 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings2Respondent in its exceptions requests that the Board find Billy G Reyn-olds was an independent contractor while cleaning seed, and in supportthereto now seeks to introduce new evidence into the record in the form ofa letter from a division of the California Department of Industrial Rela-tions In view of the fact that Respondent does not contend that such evi-dence is newly discovered or that it was unavailable at the time of thehearing, the Respondent's motion to reopen the hearing is deniedWisconsinRubber Products Co, Inc,160 NLRB 166, 167 (1966). In any event therecord evidence fully supports a finding that Reynolds at the timein issuewas an hourly paid unit employee and his discharge was a violation of Sec8(a)(1) and (3) of the ActROGER B. HOLMES, Administrative Law Judge: The origi-nal charge in this case was filed on December 22, 1975, byJames Rodriguez, herein called Rodriguez, and a firstamended charge was filed on February 3, 1976, by Rodri-guez. The complaint was issued on February 10, 1976, onbehalf of the General Counsel of the National Labor Rela-tions Board, herein called the Board, by the Regional Di-rector for Region 20 of the Board. The complaint allegesthat Thomas Mezger, d/b/a Farmers Grain Elevator, here-in called the Respondent, has engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) and (3) of theNational Labor Relations Act, herein called the Act. ' TheRespondent filed an answer to the complaint and deniedthe commission of the alleged unfair labor practices.The hearing was held before me on April 29 and 30,1976,at Sacramento, California. Briefs were timely filed byJune 4, 1976, by the General Counsel and by the Respon-dent and have been duly considered.Upon the entire record and based upon my observationof the demeanor of the witnesses, I make the following: IFINDINGS OF FACTI.JURISDICTIONThomas Mezger, d/b/a Farmers Grain Elevator, hasbeen at all time material herein a sole proprietorship withplaces of business located at Woodland, DuFour, and Ar-buckle, California, where Respondent has been engaged infeed and grain processing.During the past year, the Respondent has made salesand provided services valued in excess of $50,000 to firms,each of which firms in turn made sales or purchases of$50,000 or more directly to or from customers located out-side the State of California.Upon these admitted facts, I find that the Respondenthas been at all times material herein an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDItwas stipulated that Chauffeurs, Teamsters, and Help-ers,Local 150, of the International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America,herein called the Union, has been at all times materialherein a labor organization within the meaning of Section2(5) of .the Act.iThe General Counsel has moved to correct the transcriptWithout op-position, the General Counsel's motion is hereby granted226 NLRB No. 93 FARMERS GRAIN ELEVATOR565III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issues presented in this case are:1.Whether the Respondent constructively dischargedBilly G. Reynolds on or about December 5, 1975, becauseof hisunionactivities in violation of Section 8(a)(1) and (3)of the Act, or whether Reynolds voluntarily quit his em-ployment.2.Whether the Respondent reduced the working hoursof JamesE. Rodriguez on and after November 6, 1975, andlaidRodriguez off from work on or about January 23,1976, because of his union activities in violation of Section8(a)(1) and(3) of the Act, or whether the Respondent tooksuch actions for economicreasonsdue to a lack of work.3.Whether the Respondent in November and Decem-ber 1975 interrogated employees about their union activi-ties;made threats of reprisals; made promises of benefit;or withdrew the offer of a bonus because of employees'unionactivities in violation of Section 8(a)(1) of the Act.B. The BackgroundUnion activity among the employees at Respondent'sDuFour, California, facility began around July 1975. BillyG. Reynolds, James E. Rodriguez, Thomas W. Patten, andRalph Robles began to talk among themselves about hav-ing aunion to represent them. They were employees at thattimeat the DuFour facility where the Respondent receivesand stores grain, processes and cleans seed, and processesfeed for cattle. The grains involved are wheat, barley, andoats.About the first of October 1975, Reynolds contacted arepresentativeof Teamsters Local 150 from whom Reyn-olds obtained union authorization cards. Reynolds distrib-uted the cards among the employees at DuFour and fouremployees out of the five employees working there at thatpoint in time signed union cards. Three of the cards wereauthenticated and introduced in evidence at the hearing.Patten's unioncard indicates that he signed the card onOctober 12, 1975, and the union cards of Reynolds andRodriguez reflect that they were signed on October 13,1975. A card which bears Robles' name was identified, butnot introduced in evidence.On November 4, 1975, Reynolds telephoned anotherrepresentative of the Union, Tony Santos, and asked forhis helpsincethe first union representative was busy. San-tos promised Reynolds that he would be over the next day.The following day, November 5, Santos arrived at theDuFour facility about 10:40 a.m. and spoke with ThomasMezger, who is the sole owner of Farmers Grain Elevator,and with Mark Mezger, who is one of the four sons ofThomas Mezger and who is a' supervisor? Santos told themthat the Union represented^the employees and asked if theywould like to see the authorization cards. Santos showedthe cards to them and they looked at each card one-by-one.2 Another son of Thomas Mezger is Dan Mezger who supervises the Re-spondent's facility at Arbuckle, California, which is approximately 20 milesnorth of the DuFour facility.Thomas Mezger said, "I can't believe they want to beunion." Santos stated that he would like for Thomas Mez-ger to recognize the Union, but that if Thomas Mezger didnot recognize the Union, Santos would file a petition withthe Board. Santos then left. He estimated that the conver-sation lasted about 10 minutes.Two petitions seeking a representation election amongthe DuFour employees were filed on November 12, 1975,with Region 20 of the Board. One petition in Case 20-RM-1920 was filed by the Respondent and another petition inCase 20-RC-13202 was filed by the Union. Pursuant to aStipulation for Certification Upon Consent Election, aBoard-conducted election was held on Friday, December5, 1975, between 11 a.m. and 11:15 a.m. at DuFour. Of thefive eligible voters in the election three cast ballots for theUnion, and one cast a ballot against the Union. Rodriguezserved as the election observer for the Union. On Decem-ber 15, 1975, the Regional Director of Region 20, on behalfof the Board, issued a certification of representative to theUnion as the representative of the employees in the follow-ing described bargaining unit:All warehousemen, forklift drivers and scoop driv-ers at the Employer's Yolo County, California, facili-ty;excluding all other employees, including officeclerical employees, guards and supervisors as definedin the Act .4At the time of the hearing on April 29 and 30, 1976, acollective-bargaining agreement had not been reached bythe Respondent and the Union.C. The Events in Early NovemberOn the same day that Union Representative Santosshowed the union authorization cards to Thomas Mezgerand Mark Mezger, there were two conversations betweenThomas Mezger and employee Patten at the DuFourfacili-ty.'The first occurred sometime between 11 a.m. andnoontime. Thomas Mezger approached Patten at work andtold Patten that he understood that Patten was dissatisfiedwith his job and Mezger wanted Patten to look for workelsewhere. Patten asked if Mezger wanted him to leavethen and Mezger replied "no." Patten asked who had toldMezger that Patten was dissatisfied with his job. Mezgerreplied, "Actually, nobody toldme. I assumedthis. I thinkyou've been talked into something I'm not going for."Mezger then left and Patten resumed his work.About an hour later, Thomas Mezger returned to wherePatten was working and told him that he had discussed thematter with his son, Mark, and it was a poor time of theyear to look for another job. Mezger said that they weregoing to keep Patten on at work so he could support hisfamily.Mezger added that if he was going to beletting3This account is based on the testimony of formerunion representativeSantos regarding his visit on November 5 to the DuFour facility4 The foregoingfindingsregardingthe representation proceedings arebased upon documentaryevidenceand stipulationof the parties.For clanfi-cation, itshould be noted that DuFour is located within Yolo County5 Patten wasnot an employee of the Respondentat the time of the hear-ingHe had worked for the Respondent from May IS, 1974, to March 17,1976, when he voluntarily quit work to accept another job The following isbased on his testimony 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDanybody go, it was going to be someone other than Patten.Then Mezger asked Patten if the Union had ever given himadvances on his wages and Patten said "no." Mezger nextasked Patten if the Union had ever made work for him tokeep him busy so Patten could support his family. Pattenreplied "no." Mezger asked if the Union had ever lent himany money and Patten again replied in-the negative.6The following day Thomas Mezger told Patten that thestartingtime was 7 a.m. and that he did not want Patten topunch in before that time. Patten explained at the hearingthat 7 a.m. was the normal startingtime,but he had in thepast been able to punch in 15 or 20 minutes early. He alsotestified that severaltimesduring the winter months he hadgone to work as early as 5 a.m. In his opinion, Thomas andMark Mezger were not as friendly towards Patten as be-fore, but his working conditions did not change, and he feltthat he worked hours consistent with the needs of the millwhich he was operating.Thomas Mezger denied that he ever told Patten to golook for work elsewhere or commented to Patten later thathe and Mark Mezger had decided to keep Patten on atwork.Mezger pointed out at the hearing that he hadknown that Patten was a teamster when he hired Patten,but thatmadeno difference to him. Mezger acknowledgedthat he had made a loan of $400 to Patten at Patten's re-quest in order to purchase another car.The first knowledge of Mezger that there was any unionactivity at the facility occurred when Santos handed thecards to him according to Mezger. Mezger stated that onthat particular day, "I asked each one of them if they want-ed a union to represent them and they said yes." AccordingtoMezger, that was the end of the conversation he hadwith the employees whom he talked with singly. He deniedthat he made any other statements to employees that day.He denied that he made any statement about terminatingemployees on that day, or at any later time, except that hemight have talked about a layoff sometime prior to thattime due to a reduction in cattle feeding.In choosing between these two versions, I have decidedto accept Patten's version as the more accurate and com-plete account. Patten was not employed by the Respondentat the time that he, gave this testimony. He had voluntarilyleftRespondent's employment and the record does not dis-closeany acrimony in his leaving. He is not an allegeddiscriminatee in this case and the record does not disclosethat he is biased or prejudiced against, the Respondent.Furthermore, Patten's testimony fits in with a pattern ofother events which occurred on and after November 5,1975, and which, will be discussed later.Basedon this anal-ysis, I have decided to credit Patten's testimony throughoutthis proceeding.The day following the visit by Santos to the DuFourfacility,Thomas Mezger showed Santos' business card toemployee Billy Reynolds and said, "A friend of yours wasby." Reynolds only responded with "Good."On November 5, 1975, Thomas Mezger had a brief con-versation with employee Rodriguez. According to Rodri-6 At some point in time, Patten had asked Thomas Mezger for a loan of$400 in order to buy another car Mezger loaned the money to Patten whorepaid it.guez,Mezger showed him the business card of Tony Santosand told Rodriguez that this person had come there. Rodri-guez looked at the card and gave it back to Mezger withthe comment "Okay."Rodriguez said that the following day the Respondenthired a new employee, Jesus Berarra, and on the same dayreduced his working hours. He said Berarra worked at thecompany about a week. He also said that after Santos' visitto the Respondent's facility that his working hours werereduced to 8 a.m. to 1 p.m. or 2 p.m. from that time untilhis layoff from work on January 23, 1976. He,had previ-ously worked 7 a.m. to 4 p.m., 5 p.m., or 6 p.m. and hadworked overtime hours "almost every payday" betweenAugust and November 1975. Also, Rodriguez said that hisjob duties were changed by Thomas and Mark Mezger atthat time so that from then on he was ". . . just sweeping,standing by the pit, and hoeing; that's all." He did notobserve any other employees having to leavework earlierthan he did, nor did he see any employees having to leavework at the same early time that he did .7'Mark Mezger gave the reason for reducing the hoursworked by Rodriguez as "lack of work." However, he add-ed that after Rodriguez' return to the DuFour facility fromRespondent's Arbuckle facility that: "I couldsee a definitechange, not only in his work, but his attitude, kind of like achip on his shoulder, no interest, mad at something." MarkMezger asserted that his brother also told of Rodriguez'change in attitude around July 1975.Thomas Mezger testified that: "Prior to August 1975, 1considered Jimmy Rodriguez a son. After August, 1975, Iwas disgusted with Jimmy Rodriguez's attitude." InMezger's opinion it was an attitude of indifference, butalso one of belligerence when Mezger had called to Rodri-guez' attention the fact that Rodriguez had left the screwconveyor plugged in. According to Mezger, Rodriguez re-plied, "If you don't like my work, why don't youfireme."Mezger acknowledged that other employees had left thescrew conveyor running in the past and that the cost forthe electricitywas minimalin this situation. Nevertheless,Mezger lost confidence in Rodriguez and became con-cerned about the possibility that Rodriguez might mix thedifferent types of grains.Mezger explained at the hearingthat if wheat grain was mixed into barley grain, or viceversa, the value of the product would be reduced greatly.However, Mezger candidly stated, "You are always con-cerned, certainly" about any employee making amistakeand mixing the grains. Mezger said that his son, Dan, hadtold him of a change in Rodriguez' attitude as early as May1975 and that his son,' Mark, had done so in October 1975.87Rodriguez had worked for the Mezgers as far back as 1969 when heperformed yard work for them In the summer of 1972, he began working atthe DuFour warehouse and continued to do so after school hours In June1973, he began working approximately 40 hours a week and, although hereturned to school in the fall of 1973, he continued to work'at DuFour in theafternoons and evenings In January 1975 he began working full-time dur-ing the days For the period from about May 1975 to August 1975, Rodri-guez worked under Dan Mezger at the Arbuckle warehouse. He received anextra 25 cents an hour there for gasoline so that his rate of pay was in-creased to $3 25, but his hourly rate was reduced to $3 an hour when hereturned to DuFour in August 1975 From that time until his layoff, heworked at the DuFour facility8Dan Mezgerdid not testifyat the hearing FARMERSGRAIN ELEVATORIn contrast to the testimony given by Thomas and MarkMezger, Rodriguez testified that Dan Mezger was pleasedwith his work at the Arbuckle facility where he had workedfrom May to August 1975. Rodriguez said that Dan Mez-ger told him on four or five occasions: "About how goodof work I did for them that year, and everything. It was thefirst year he ever had so good-me helping him out thatyear." Rodriguez also said that Dan Mezger had told himthat "someday I'd become foreman at Arbuckle's ware-house." Because Rodnguez' wife needed his car, Dan Mez-ger gave rides to Rodriguez to and from work at the Ar-buckle warehouse.Rodriguez said that he admitted to Thomas Mezger thathe had left the auger plugged in and that he would not doit again. He said that he, Reynolds, Patten, and Robles hadpreviously left the auger plugged in during prior years.Rodriguez said that it was after that conversation about theauger being plugged in and about November 12, 1975, thatThomas Mezger told him that he could not trust Rodriguezanymore. Rodriguez later returned to talk with ThomasMezger and told him, "If I wasn't doing your work, whydon't you lay me off a long time ago; if you can't trust meanymore."In weighing the foregoing testimony, I have decided tocreditRodriguez' testimony.His testimony concerningDan Merger's complimentary remarks about his work atArbuckle stands undenied. That testimony contradicts thereports from Dan Mezger which were testified to by Thom-as and Mark Mezger. Leaving the screw conveyor pluggedin had occurred several times before, and while that mis-take is not to be overlooked, it would not seem to signalsuch a complete change in Rodriguez' attitude as testifiedto by Thomas and Mark Mezger. No other incidents werespecified and the concern about mixing the grains is a con-tinuing serious concern applicable to all employees. Basedon the foregoing analysis, I have decided to credit Rodri-guez' testimony.D. The Events in Mid-NovemberAbout November 12, 1975, which was a week afterUnion Representative Santos' visit to the DuFour facility,there was a conversation between Mark Mezger and em-ployee Patten at an elevator where grain was being loadedon a truck. Patten testified that Mark Mezger asked him, "Ijust wanted to know some of your reasons for wanting togo union." Patten replied that all of them could use moremoney and discussed Rodriguez and Reynolds. Patten saidthatMark Mezger responded: "He told me what went onbetween him and James Rodriguez was his business andnone of mine. And as far as Bill Reynolds was concerned,he was making money hand over fist, across the street."Then Mezger asked Patten if the Union had ever lent anymoney to Patten or advanced wages to Patten. Patten re-plied "no." Then Mezger asked if the Union had ever lenthim money interest free and Patten again responded "no."Mark Mezger did not specifically contradict the fore-going although when asked about any discussion concern-ing the Union, he mentioned only one time 3 or 4 daysprior to the election among his father, himself, Reynolds,and Patten. That conversation will be discussed later. He567denied making any threats to employees about their unionactivities or making any promises of benefit. For the rea-sons previously stated, I credit the testimony given by Pat-ten.Inmid-November 1975 there also was a conversationbetween Mark Mezger and Reynolds at the seed cleaningplant which is about 100 yards across the road from themain building at DuFour. Mark Mezger told Reynolds,"That he had been trying to hold his tongue but he wouldlike to know why I signed the card to have the Unionrepresent us-or me, I should say." Reynolds told Mezger,"That there were several things that were eating me: Thathe was a friend of mine, except when it came to paying mea living wage during the winter; and when it came to pay-ing medical bills that I felt was his." 9 Mark Mezger askedReynolds who was responsible for the Union and Reynoldsanswered, "That he was talking to the one who started it."Mezger told Reynolds that he was making good moneyand was foolish; "That what I was really getting involvedin was protecting a Mexican who was incompetent to han-dle his job and an idiot." Reynolds also testified: "He saidafter he had paid for James' baby being born, that hethought he was an ungrateful little son-of-a-bitch for sign-ing the card; that he had treated him just like a brother."During this same conversation Mark Mezger told Reyn-olds that Patten would be on welfare if it was not for thejob which the Company gave him. Reynolds further statedthatMezger told him that he and his brother, Dan, hadtalked that day about giving Reynolds a $500 bonus "andthat now I could get my bonus from the Union." At thehearing Reynolds explained that a bonus had previouslybeen mentioned to him about June or July 1975, "assumingI finished the season and be there quite a while longer." Hesaid that he had never previously received a bonus fromthe Respondent.Mark Mezger denied the remark attributed to him byReynolds regarding getting his bonus from the Union. Hesaid that a $500 bonus for Reynolds had been discussed inSeptember or October 1975 on the condition that Reynoldsfinish out the seed cleaning season. He said that he had notdiscussed the matter with his father, but that he had dis-cussed it with his brother.After considering all of the testimony of. Reynolds andMark Mezger and the entire record, I have decided to ac-cept the testimony of Reynolds as the credible account ofthe foregoing and subsequent events. Especially the De-cember 5, 1975, incident which will be detailed later revealsa sharp contrast between the account given by Reynoldsand that given by Mark Mezger. My analysis of the De-cember 5 incident is that Reynolds gave the believable ac-count of the confrontation which caused him to quit workthat day.Mezger's account of that same incident is im-probable when viewed in the context of the Union's elec-9 That had reference to the accident which occurred in the summer of1975 involving one of the two teenagesonsof Reynolds while they wereworking for a few days at the Respondent's facility doing cleanup workReynolds took his injured son to the hospital and told them that he hadbeen hurt in a farm accident, which was not true, and I have considered thatand weighed it in reaching a credible determination with respect to Reyn-oldsReynolds gave no explanation at the hearing for his statement to thehospital. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion victory a few minutes earlier and in view of the factthat Reynolds was performing a task which was part of hisduties. I have found Reynolds' testimony with regard tothe December 5 incident to be the credible one. Therefore,I have decided to credit his testimony as to other mattersalso, including the foregoing conversation just described.On November 14, 1975, Thomas Mezger gave a warningletter to Rodriguez which reads as follows:To Jim Rodriguez:For the past three or four months, there has been agreat deterioration in the quality of your work. At firstI thought it might be a temporary thing and therewould be a noticable change for the better. There hasbeen no improvement and finally I felt I had to men-tion it to you. I discussed this with you on November12, 1975. Your attitude at that time leaves me no alter-native but to inform you that if there is not an imme-diate improvement in your work, you will be dis-charged without further notice.FARMERS GRAIN ELEVATORTHOMAS MEZGERRodriguez testified that none of the things in the letterwere true. He said that his attitude towards his work hadnot changed, nor had there been any slacking off in hiswork.' As previously indicated, I have found Rodriguez'earlier testimony credible and I find this to be also. WhiletheRespondent claimed that Rodriguez' attitude hadchanged and his work deteriorated, nevertheless ThomasMezgei was still willing to call Rodriguez back to workafter Rodriguez was laid off on January 23, 1976. ThomasMezger testified that he told Rodriguez on that occasion,"That we had run out of work for him and I would call himback if and when worked picked up." Thus, Rodriguez wasnot laid off or discharged for a poor attitude or poor work,notwithstanding the other testimony from the Respondentabout his attitude and work.E. The Events in Late November and Early DecemberIn late November or early December 1975, there was aconversation between Thomas Mezger and Reynolds inMezger's pickup truck. According to Reynolds, Mezgertold him that "the Union was a bunch of grafters. To lookat Tony Santos' car he was driving." Mezger continued bysaying that the Union was not to their benefit; that theUnion was not going to help them "because any man whovoted for that Union would not be there six months afterallwas settled; and it would be settled in six months."Thomas Mezger denied that he made any threat to ter-minate employees. For the reasons previously stated, Ihave found Reynolds' testimony to be credible as to othermatters and I will accept it here also.About the last of November or the first of December1975,Reynolds received a two-page letter from the Re-spondent. The letter dealt with several matters under theheadings: "Why is this Union so interested in getting intoour firm?"; "What would the Union be able to do?";"What about job security?"; "Will anyone know how youvote?"; and "What about strikes." The letter from the com-pany caused Reynolds to compose a letter in response. Hehad his mother-in-law type the letter four times because ofsome typographical errors and -because there was no car-bon paper at his house. He selected one typed copy andput it in an envelope addressed to Tom Mezger and he saidhe placed the proper postage, on it for ordinary mail. ReynOlds then placed the envelope in his own. mail box in frontof his house. He lives on a rural route and, according toReynolds, he customarily sends as well as receives mail athis own mail box.There is an issue as to whether Reynolds' letter was everreceived by the Respondent who asserts that it was notreceived. At my request both the General Counsel and theRespondent's attorney researched the California law onthis issue and argued the matter in their respective briefs.Both have cited California Evidence Code Section 641which provides that a letter which has been correctly ad-dressed and properly mailed is presumed to have been re-ceived' in the ordinary course of business. I find that theRespondent's attorney's argument is persuasive that sec-tion 641 creates a rebuttable presumption-and not a con-clusive one-which could be overcome by affirmative testi-mony that the letter was not received. The GeneralCounsel had subpenaed the original of the letter from Re-spondent and Respondent was unable to produce it. Re-spondent's attorney asserted on the record that the letterhad not been seen before the day of the hearing when acopy was tendered and he objected to the receipt of thecopy in evidence,inter aha,on the grounds that it was notreceived by the Respondent. In these circumstances andconsidering the manner in which the letter was "mailed"by Reynolds by putting the letter m- his own mail box infront of his house, and further considering the total ab-sence of any mention of Reynolds letter by the Respondentto him or anyone else, I view the evidence as insufficient toshow proof of receipt of the letter by-the Respondent.In early December 1975, there was a conversationamong Thomas Mezger, Mark Mezger, Reynolds, and Pat-ten at the DuFour office where employees punch the time-clock.According to Patten, Thomas Mezger explained that hedid not want a union so he would be able to maintain hisprices on selling feed and seed at a reasonable cost. Heasked Patten how he felt about the Union coming in andPatten responded that he did not know whether they coulddo better with Mezger or the Union. Mezger replied, "I'msure you can" and told him that after the Union was votedout, they would be able to sit down and-negotiate "andreach an agreement within 30 minutes to an hour that wewould not be able to reach with the Union in six months toa year." Patten continued by testifying that Mezger toldthem that Rodriguez had earlier demanded to see thebooks to see what kind of money Bill Reynolds was,mak-ing across the street. Either Thomas or Mark Mezger saidthat if the facility went union, Rodriguez would be trans-ferring across the street where there was more' overtime.Reynolds spoke up and said that he knew that. Mezger alsosaid that Rodriguez was supposed to have turned in hisuncle Sammy to the Immigration Service and that his uncleSammy had gone to jail because of that.10 According to10At the hearing Rodriguez denied having done so FARMERSGRAIN ELEVATORPatten, Thomas Mezger also told them they could have araise and a health and welfare plan, and "After the Unionwas voted out we would be able to sit down and discussand reach an agreement." Patten asked if Rodriguez wouldbe able to sit at the negotiation table with them "and-that'swhen he told us no matter which way the voting went,Jimmy was going down the road."Reynolds also testified with regard to that conversation.He said that Thomas Mezger told them that Mezger knewthe union election was coming up and that he did not seewhy reasonable men could not sit down and discuss theirproblems without having a third party involved. Accordingto Reynolds, Mezger also mentioned that Mark Mezger didnot have a health insurance policy at the mill and that hethought health insurance was a good thing; that on Mon-day they would sit down and talk out their differences afterthe union election was over. Thomas Mezger told themthat Reynolds knew how much money was in the businessand, what did they think was reasonable. Mark Mezgerbrought in some papers showing the wage rates at anothercompany's warehouse. Reynolds responded that his broth-er-in-law worked at a rice mill where the starting wage ratewas $5 an hour. Thomas Mezger said, "This was not a ricemill. If I wanted to work at a rice mill, why didn't I gothere and go to work." Reynolds responded that he likedhis job where he was. Then Mezger said that Reynolds hadmade a tremendous amount of money this year; asked ifReynolds could estimate his earnings, and commented thatwith the $500 bonus Reynolds would make quite a tremen-dous amount of income for 1 year. Mezger said that on theMonday following the election that they could sit downand discuss all of their differences on wages and that hefelt a health and welfare plan was a good idea. Then Pattenasked if Rodriguez or any others were going to be in on thediscussion on the following Monday. According to Reyn-olds,Mezger told them: "He said that Mexican was firedno matter how the election came out." Mezger also toldthem that Rodriguez had reported his own uncle to theimmigration authorities and that Rodriguez had demandedto see the books to see how much money Reynolds hadmade.Later that same day, Reynolds told Thomas and MarkMezger that he and Patten had talked it over and that theyhad decided not to go with the Union. The Mezgers madeno comment.Thomas Mezger denied having made any threats orpromises of benefits. He described one occasion whenReynolds and Patten voluntarily came in his office andReynolds told him that they had "some second thoughtsabout the Union." Mezger said he asked Reynolds whatprompted him to join the Union and Reynolds told Mezgerthat1e had hired someone off the street and paid him thesame wages as the employees there. Mezger 'also testifiedthat on one occasion he said to Reynolds, "Don't you thinkyou could do as well for yourself by coming and talking tome as the Union could do for you?"Mark Mezger testified that 2 or 3 days before the elec-tionReynolds volunteered that he had second thoughtsabout going union and his father asked "whatever pos.sessed him to ever want to join the Union." According toMark Mezger, Reynolds replied that Mezger-had hired a569man off the street and paid him the same as the employees.Then, Thomas Mezger said, "Bill, don't you think that ifyou would have come to us, you could have gotten thesame or done as well, than as if you had gone to theUnion?"Mark Mezger also testified that the day before the elec-tionReynolds told his father that he had decided not tovote for the Union.For the reasons already discussed, I credit the testimonyof Patten and Reynolds regarding this matter. I recognizethat there are minor differences between the two in relatingthe entire conversation which was lengthy, but I do notview those variations as significant.F. The Events on December 5, 1975The Board-conducted election was held between 11 and11:15 a.m. on Friday, December 5, 1975. Earlier thatmorning about 8 o'clock, Reynolds had the first of severalconversations with Mark Mezger that day. Reynolds saidthat he asked Mark Mezger what was going to happen toRodriguez if the Union was voted out. Mezger replied thathe did not feel that was any of Reynolds' business.About 10 o'clock that morning Reynolds again ap-proached Mark Mezger and again asked about Rodriguez.Reynolds said he felt responsible for getting Rodriguezinto this "if you have to send him down the road." Reyn-olds asked if Mezger could give the $500 bonus to Rodri-guez and Mezger told him that he did not feel this was anyof Reynolds' business, "But there is one thing I want tomake clear: That is not `our' little Mexican, that is `your'littleMexican."About 5 minutes after the ballots were counted in theelection, Reynolds asked Mark Mezger what he would likefor Reynolds to do. Mezger told him to go over to' the seedplant and clean the "dust house." tiReynolds proceeded to the seed plant where he was inthe process of emptying treated seed from a box whenMark Mezger entered the warehouse and told, him, "Ithought I told you to get your f- a- down there andclean that dust house." Reynolds replied, "Okay, Mark,"and went to the dust house which was about 30 or 40 feetaway.When Reynolds arrived at the dust house, the fol-lowing took place according to Reynolds' testimony:Q. (By Ms. Hunt) What did he say?A. "Do you know what you are? You are a dirtyson-of-a-bitch."Q. Did you answer?A. No.Q.What did you do?A. I proceeded to open the dust house. This is alatch. I just open the door and let the dust come out.iReynolds testified that he had performed this task a half-dozen times inthe past Reynolds began working in 1969 for the Respondent and contin-ued working only during the seed season from June to November or De-cember until June or July 1973 From that time on until December 5, 1975,he worked regularly for the RespondentWhen he was not occupied withseed cleaning, for which he was paid on a production basis, he didwarehousemen's work for the Respondent. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Did you have any difficulty opening the latch?A. No.Q. Did Mark help you open it?A. No.Q. After you opened the door, what did you do?A. Proceeded to shovel the grain.Q. Did Mark Mezger say anything further?A. Yes.Q.What was that?A. I think his words were, "You are the most no-good bastard I have ever know."Q. Did you answer him?A. I don't believe so.Q.What did you do?A. I proceeded to shovel the dust.Q.What did Mark Mezger do?A. He left then. He rather stormed out.Q. About 10 minutes or so later, did anything hap-pen?A. Yes.Q.What was that?A.Mark returned.Q.What, if anything, did he say?A. He walked around on the' side of the box whereIwas shoveling. He put his face about six inches to afoot from mine-I'm not sure of the distance, but atany rate, it was right up in my face, and screamed,"You dirty bastard. You no-good son-of-a-bitch."Q. How was he standing when he screamed this?A.With his face right up to mine and his armsraised up, fists somewhat doubled; you know, an atti-tude of complete loss of temper.Q.What did you say?A. "Okay, Mark."Q.What did Mark say?'A. "Don't `okay' me, you son-of-a-bitch. Get towork."Q.What did you say?A. "Okay, Mark."Q.What did Mark say?A. "You smart son-of-a-bitch."Q. Did you say anything?A. I said, "Okay. I give it to you, Mark. I can makeout my time."Q.What did Mark Mezger say?A. "Fuck you."Q.What did you say?A.Walked across the street to where the time clockwas at and punched my time clock and went home.Q. Approximately what time was that?A. About 11:30 or 11:45.Reynolds testified that he and Mark Mezger werefriends and that he had never been cursed in the past byeitherMark or Thomas Mezger. He estimated that MarkMezger was 15 to 20 years younger than he was and heconcluded that he had to "either leave or fight."On his State of California unemployment insuranceform, Reynolds answered the question: "Why are you nolonger working on your last job?" with the words: "I quit."At the hearing on his unemployment claim, he said that hehad good cause to quit other than the cursing which in-cluded,inter aha,his son's medical bills resulting from theaccident and the wages of his sons while they worked at theRespondent's facility.Mark Mezger gave an entirely different account of theevents which occurred after the counting of the ballots inthe election on December 5. According to him, the follow-mg took place when he gave Reynolds a job assignment:Q. (By Mr. Schuering) What did you tell him to do?A. I told him to go over to the seed plant and cleanout the dust house.Q.Would you relate what took place followingthis?-A. Oh, probably 10 or 15 minutes later I went overto see if he needed any help; there was a door overthere that usually had pressure on it and you neededhelp to open- it.I went into the seed plant and Bill was standing in abox elevated in the air, over another box, shovelinggrain from one box to the other.Q.What did you do?A. I said, "Bill, we have got to get the dust houseclean. Let's get it cleaned up." and I left.Q. Did he respond to that-statement?A. He said okay.Q. Then what happened.A. I came back about 10 minutes later and asked-went over to' see if he needed help with the door; hehad the door 'open and he was shoveling the dust intoa box.-Iwalked in and I turned around and started to walkout.And, he said,, "I quit; I'm not going to do thisjanitorial 'wo'rk."'Q.Did you make any comment when you wentwalking in?A. No.Q. Did you use any obscene language toward Mr.Reynolds?A. No.Q. Did you cuss' him out?A. No.Q. Did you threaten him?A. No.Q.Were `you abusive?A. No.Q.What happened then?A. I walked out of the building; got in my car anddrove down to the mill and from there I went to theoffice.His card was laying on the desk. He hadpunched out.According to Mark Mezger, Reynolds had-donejanitori-al work once or twice a week; cleaned the dust house twoor three tunes a year, and had never objected before to hiswork.Mark Mezger said that they were friends; he knewReynolds' wife and children and that they had a friendlyworking relationship at all times that Reynolds workedthere.Thomas Mezger said that he spoke with Reynolds' wifeabout December 3, 1975, when she came to the plant andvolunteered the following: FARMERS GRAINELEVATORShe said she had just heard of the union activitiesand she was disturbed by it.She didn't think the union was for the best interestof her husband. She told us she didn't want him tobecome involved and she was pretty sure he was goingto quit any way.Thomas Mezger said that he then asked Ms. Reynoldswhat he was going to do and Ms. Reynolds said-that Reyn-olds had an offer for a job at a place known as "Fat City"and also he had jobs trimming trees.Reynolds denied telling anyone that he planned on quit-ting work and denied discussing with anyone the possibili-ty of going to work at "Fat City." Reynolds said that hedid perform tree trimming work during the winter time tomake extra money because he had 11 children. He said:"My wife was worried that I was going to lose my job overgoing along with this Union and my instigation of thisUnion. And I told her that I could find other work."After considering all of the foregoing and the entire re-cord, I credit Reynolds' testimony. As pointed out earlier,Mark Mezger's version of the events on December 5 isimprobable considered in the context of the union electionvictory a few minutes earlier and in view of the fact thatReynolds was performing one of his assigned tasks whichhe had done previously without objection.Ms. Reynolds was not called as a witness to testify re-garding her conversation with Thomas Mezger and thus hisaccount of that conversation is undenied. In view of Reyn-olds' testimony, it appears that his wife was expressing herown opinion when she indicated that she was "pretty sure"that her husband was going to quit work. At the hearingReynolds gave the appearance of being genuinely surprisedwhen asked about the establishment known as "Fat City"and this is reflected in the transcript. As Reynolds ex-pressed it, he was "slightly bum-fuzzled" by the questionfrom the Respondent's attorney. In the absence of any tes-timony from Ms. Reynolds, I can only conclude that herstatement to Mezger about the job offer at "Fat City" wasbased on her own notion or based on some misunderstand-ing by her.G. Events Subsequent to December 5On Friday, December 19, 1975, Thomas Mezger toldRodriguez to take Christmas week off. Rodriguez was notpaid for that time. He returned to work the following Mon-day, December 29, 1975, and was told to go home aroundnoon. He was placed on vacation from Monday, January5, 1976, to Monday, January 19, 1976. He worked the weekof January 19 and was laid off from work on Friday, Janu-ary 23, 1976. Rodriguez said that he was told that ".. .work had slowed down, and he was going to lay me offuntil work speeded up."Patten testified that he was asked to work overtimehours on two Saturdays during November and December,but he declined to do so. He said that the employeesworked close to 40 hours a week during those months, butat times 38 hours, then'45 hours. He said that Robles, Aba-los, and he worked during Christmas week and that duringthe period of December 1975 through February 1976, he571saw Robles and Abalos performing work which Rodriguezhad done.Thomas Mezger testified that no new employees hadbeen hired from the time that Rodriguez was laid off onJanuary 23, 1976, and the time of the hearing in this pro-ceeding. He also said that no employees had been recalledfrom layoff-during that time. He pointed out that Pattenalso had quit work in that period of time. Mezger said thatthe business had always had a slack season during the win-ter months, but in 1975, due to the lack of cattle to be fed,the business fell off drastically starting the first part ofOctober 1975. Mezger said with regard to the feed portionof his business: "From the first of October through Decem-ber, I'd say forty percent less than what it had been theyear before." In 1973 Respondent sold 74 million poundsof cattle feed. In 1974 the total was 73 million pounds. In1975 the total declined much further to 62 million pounds.Company records show the following for the last 3 monthsof the last 3 years in millions of pounds of feed:197319741975Oct.6.28.24.9Nov.5.37.03.6Dec.4.96.25.1Mezger said that the normal seed cleaning season wouldbe from July 1 through December 15, but because of theunusually dry weather, the last seed was not delivered untilFebruary 12, 1976, which was very unusual for the Respon-dent.Although he said that business had not picked up,Thomas Mezger gave a raise of 50 cents an hour to hisemployees in April 1976.H. Final ConclusionsIn view of the foregoing credited testimony, I find thatThomas Mezger interrogated Patten on November 5, 1975,about his union feelings and activities and again interro-gated Patten and Reynolds in early December 1975 abouttheir union activities. I also find that Mark Mezger interro-gated Patten on or about November 12, 1975, and furtherinterrogated Reynolds in mid-November 1975 concerningtheir union activities.While the persons were on friendlyterms, the Board has recently stated inQuemetco, Inc, asubsidiary of RSR Corporation,223 NLRB 470 (1976):A more serious error lies in the premise that a"friendly" interrogation does not interfere with anemployee's Section 7 rights. An employee is entitled tokeep from his employer his views concerning unions,so that the employee may exercise a full and freechoice on the point, uninfluenced by the employer'sknowledge or suspicion about those views and the pos-sible reaction toward the employee that his views maystimulate in the employer. That the interrogation maybe suave, courteous, and low-keyed instead of boisteri-ous, rude, and profane does not alter the case. It is theeffort to ascertain the individual employee's sympa-thies by the employer, who wields economic powerover that individual, which necessarily interferes with 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDor inhibits the expression by the individual of the'freechoice guaranteed him by the Act.Accordingly, I find the foregoing interrogations of em-ployees violated Section 8(a)(1) of the Act. Furthermore,the Board has held that although a union has been certifiedas the collective-bargaining representative of employees, aremedy for interrogation is still appropriate.Amoco OilCompany, Marketing & Transportation Division,223 NLRB946 (1976).--I also find that Mark Mezger withdrew a previously of-fered bonus of $500 to Reynolds in mid-November 1975 bytelling him that he could get his bonus from the Union. Ifind that conduct violated Section 8(a)(1) of the Act.In late November or early December 1975 Thomas Mez-ger threatened Reynolds that employees who voted for theUnion would be discharged. I find this threat to have vio-lated Section 8(a)(1) of the Act.I further find that in early December Thomas Mezgerpromised benefits, such as a raise and a health and welfareplan, to Reynolds and Patten if the employees votedagainst union representation in the Board-conducted elec-tion. I find such a promise, conditioned on employees re-jection of a collective-bargaining agent, to be violative ofSection 8(a)(1) of the Act.With regard to Rodriguez, I conclude that the Respon-dent reduced his working hours on and after November 6,1975, and laid him off from work on January 23, 1976,because of his union activities and, therefore, in violationof Section 8(a)(1) and (3) of the Act. The timing of thereduction in his hours on November 6 "is convincing evi-dence of Respondent's unlawful motive."Highlight Equip-ment Co., a Division of the Highway Equipment Company,224 NLRB 918 (1976). In the instant case the timing of thereduction took place the very next day after the Respon-dent learned for the first time of the union organizing at itsfacility. The proximity of Rodriguez' protected activity andthe reduction in his hours is clear. SeeUnion Camp Corpo-ration, Building Products Div.,194 NLRB 933 (1972).In addition, the hiring of a new employee, Jesus Berarra,contemporaneous with reducing the working hours of Ro-driguez is inconsistent with the claim of lack of work. Itthus appears that work which Rodriguez would have per-formed was shifted to Berarra for the short time that hewas there. Patten, however, testified that he thereafter ob-served others performing work which Rodriguez had donepreviously and also Patten testified that he was offeredovertime work on two Saturdays during November andDecember. He also pointed out that employees were work-ing close to the 40-hour schedule at that time, but some-times 38 hours and sometimes 45 hours. In considering theforegoing and the context of the independent violations ofSection 8(a)(1) found in this case, I also find that the layoffof Rodriguez on January 23, 1976, violated Section 8(a)(1)and (3) of the Act. Since there is evidence of a decline inRespondent's feed business, it may be that Rodriguezwould have been laid off at some future point, even absentany discrimination against him, although he had not beenlaid off in the past after he began working a regular sched-ule for Respondent. However, that is a matter for a back-pay determination in the compliance stage. On the presentrecord" Patten observed that others performed work doneby Rodriguez at least through February 1976, and, accord-ing to Thomas Mezger, the last seed was not delivered untilFebruary 12, 1976. Also, according to the credited testimo-ny of Rodriguez, his work at the Arbuckle facility waspleasing to Dan Mezger who even suggested that Rodri-guez might be a foreman there someday. Considering thatfact'and his longtime relationship with-,the Mezger familyand business, it appears that Rodriguez would have beenretained in employment, but for his union activities, whichI conclude resulted in his reduction in working hours andeventual layoff from work.With regard to Reynolds, I conclude that he quit workinvoluntarily because of the language and manner used byMark Mezger towards Reynolds immediately after theBoard-conducted election on December 5, 1975. SinceReynolds' leaving employment was involuntary and due totheRespondent's conduct towards him because of hisunion activities, I conclude that the Respondent construc-tively discharged Reynolds on December 5, 1975, in viola-tion of Section 8(a)(1) and (3) of the Act.The timing of the confrontation by Mezger which pre-cipitated Reynolds' quit is significant. It occurred just afew minutes after the Union had won the election. It seemsto me that Mark Mezger said things to his friend which incalmer circumstances, he would not have said in view oftheir longstanding friendship.Nevertheless, consideringthe timing of the incident and in the context of the inde-pendent violations of Section 8(a)(1) of the Act, I concludethat the Respondent constructively discharged Reynoldsbecause of his union activities and thus violated Section8(a)(1) and (3) of the Act. With regard to providing forreinstatement in "a difficult and awkward situation" wherepersonalities have clashed the Board has recently held inTrustees of Boston University,224 NLRB 1385 (1976):As noted by the Administrative Law Judge, the re-turn of a discriimnatee to the employ of a less thanreceptive employer frequently leads to a difficult andawkward situation. In this case, the apparent personal-ity conflict between Schiffer and Stephanou will notmake any easier the restoration of the status quo priorto the unfair labor practices. Nonetheless, the remedi-al nature of the Act and its policy favoring reinstate-ment to a discriminatee's former position outweigh thedifficulties attendant to Schiffer's returning to her for-mer job. Where, as here, the employer's provocationsas well as its illegal discrimination contributed sub-stantially to creating a suspicious and tense atmo-sphere, the employer cannot allege that its own illegalactionswarrant restoring a discriminatee to a Jobother than his or her former one. The Board has longheld that an employer can restore a discriminatee to a"substantiallyequivalent job"onlywhen thediscriminatee's former job is no longer available. It isa significant consideration that other employees bemade aware, through the discriminatee's return to hisor her former job, that their rights to engage in con-certed activity are protected by the Act. Finally, de-spite the difficulties, we believe it is incumbent uponthe employer, in order to comply with our Order, and FARMERS GRAIN ELEVATOR573the discriminatee, in order to fulfill the legitimate jobrequirements of the position to which he or she is to bereinstated, to attempt to work together harmoniouslyand forget past animosity.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.Upon the basis of the foregoing findings of fact andupon the entire record, I make the following:CONCLUSIONS OF LAW1.Thomas Mezger d/b/a Farmers Grain Elevator is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Chauffeurs, Teamsters and Helpers, Local 150, of theInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labor organi-zation within the meaning of Section 2(5) of the Act.3.By interrogating employees about their union sympa-thies, activities, and desires, the Respondent has engagedin unfair labor practices within the meaning of Section8(a)(1) of the Act.4.By withdrawing a previously offered bonus to an em-ployee because of his union activities, the Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.By telling an employee that employees who voted fortheUnion in a Board-conducted election would be dis-charged, the Respondent has engaged in unfair labor prac-tices within the meaning, of Section 8(a)(1) of the Act.6.By promising benefits to employees, such as a raiseand a health and welfare plan, conditioned upon the em-ployees' rejection of a collective-bargaining representative,the Respondent has engaged in unfair labor practices with-in the meaning of Section 8(a)(1) of the Act.7.By reducing the working hours of James E. Rodriguezfrom on and after November 6, 1975, and by laying offRodriguez from work on or' about January 23, 1976, be-cause of his union activities, the Respondent has engagedin unfair labor practices within the meaning of Section8(a)(1) and (3) of the Act.8.By constructively discharging Billy G. Reynolds on orabout December 5, 1975, because of his union activities,the Respondent has engaged in unfair labor practices with-in the meaning of Section 8(a)(1) and (3) of the Act.9.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) of theAct, I, shall recommend that it be ordered to cease anddesist therefrom and that it take certain affirmative actionto effectuate the policies of the Act.Having found that the Respondent unlawfully reducedthe working hours of James E. Rodriguez and subsequentlylaid him off from work, and also constructively dischargedBilly G. Reynolds, I shall recommend that the Respondentoffer to each of them immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, to sub-stantially equivalent positions without prejudice to their se-niority or other rights and privileges. I shall also recom-mend that the Respondent make them whole for any lossof earnings suffered as a result of the discriminationagainst them by payment to them of sums of money equalto that which they normally would have earned as wagesfrom the dates of the discrimination against them until saidoffers of reinstatement, less net earnings during such peri-od. Backpay is to be computed on a quarterly basis in themanner prescribed by the Board inF W. Woolworth Com-pany,90 NLRB 289 (1950), and with interest thereon asprescribed by the-Board inIsisPlumbing & Heating Co.,138 NLRB 716 (1962).In view of the nature of the Respondent's unfair laborpractices found herein, I shall recommend that the Re-spondent cease and desist from infringing in any othermanner on the rights of its employees guaranteed by Sec-tion 7 of the Act.Brom Machine and Foundry Co., 222NLRB 74 (1976);SKRL Die Casting, Inc.,222 NLRB 85(1976);N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532, 536(C.A. 4, 1941).Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to the provisions of Section 10(c) of the Act, Ihereby issue the following recommended:ORDER12Respondent Thomas Mezger, d/b/a Farmers Grain Ele-vator,Dufour, California, his agents, successors, and as-signs, shall:1.Cease and desist from:(a) Interrogating employees about their union sympa-thies, activities, and desires.(b)Withdrawing a previously offered bonus to an em-ployee because of his union activities.(c)Telling employees that employees who vote for aunion in a Board-conducted election would be discharged.(d)Promising benefits to employees such as a raise anda health and welfare plan, conditioned on his employeesrejection of a collective-bargaining representative.(e)Reducing the working hours of employees, layingthem off from work, or constructively discharging employ-ees because of their union activities.(f) In any other manner interfering with, restraining, or12 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions and Order, and all objections thereto shall bedeemed waived for all purposes 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoercing his employees in the exercise of the rights guaran-teed them by Section 7 of the Act.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Offer James E. Rodriguez and Billy G. Reynolds im-mediate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalent posi-tions without prejudice to their seniority or other rights andprivileges.(b)Make whole James E. Rodriguez and Billy G. Reyn-olds for any loss of earnings suffered by them as a result ofthe discrimination against them in the manner set forth inthe section of this Decision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze and compute the amounts of backpay dueunder the terms of this Order.(d) Post at its DuFour, Woodland, and Arbuckle, Cali-fornia, facilities copies of the attached notice marked "Ap-pendix." 13 Copies of the said notice, on forms to be pro-vided by the Regional Director for Region 20, after beingduly signed by the Respondent, shall be posted by the Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date, of this Order, what stepsthe Respondent has taken to comply herewith.13 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportunity topresent evidence, the National Labor Relations Boardfound that we violated the National Labor Relations Actand has ordered us to post this notice.The Act gives employees the following rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through representativesthey chooseTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT question our employees about theirunion sympathies, activities, or desires.WE WILL NOT withdraw a previously offered bonus toour employees because our employees engage in activ-ities in behalf of Chauffeurs, Teamsters and Helpers,Local 150, of the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization.WE WILL NOT tell employees that employees whovote for a union in a Board-conducted election will bedischarged.WE WILL NOT promise benefits to employees, such asa raise and a health and welfare plan, conditioned onour employees rejection of a collective-bargaining rep-resentative.WE WILL NOT reduce the working hours of our em-ployees, lay off employees from work, or constructive-ly discharge our employees because of their activitiesin behalf of Chauffeurs, Teamsters and Helpers, Local150, of the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,or any other labor organization.WE WILL offer James E. Rodriguez and Billy G.Reynolds immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges.WE WILL pay to James E. Rodriguez and Billy G.Reynolds the amounts of money which they lost aswages as a result of the discrimination against themtogether with 6-percent interest.WE WILL NOT-in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed them by Section 7 of the Act.THOMAS MEZGER d/b/a FARMERS GRAIN ELEVATOR